This case comes here on writ of error to a judgment in habeas corpus proceedings quashing the writ of habeas corpus on the ground that petitioner was at the time in the custody of a Federal officer under a capias issued in a Federal criminal case.
The petitioner attempted to gain his release from the custody of the Sheriff of Broward County, whom the petitioner alleged unlawfully held him under a capias issued from the Circuit Court of Broward County on an indictment returned after the running of the Statute of Limitations as to the crime attempted to be charged therein. It is sufficient here to say that the indictment appears to be valid on its face and whether or not the Statute of Limitations had run so as to bar the prosecution under the facts is a proper matter to be determined, as is any other material matter, on the trial.
If error should occur in the determination of the questions involved detrimental to the accused, such error may be corrected on review in due course on writ of error to a final judgment.
Reversible error is not made to appear in this proceeding *Page 426 
and the judgment should, therefore, be affirmed. It is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.